DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 are presently pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 5-15 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Li et al., "Imaging-Guided Dual-Target Neuromodulation of the Mouse Brain Using Array Ultrasound" publication date June 13 2018, hereinafter "Li - 2018" as evidenced by Li et al., citation # 31 in Li-2018, “Improved Anatomical Specificity of Non-invasive Neuro-stimulation by High Frequency (5Mhz) Ultrasound”, publication date April 20, 2016 hereinafter “Li-2016”.
Regarding claim 1, Li-2018 discloses a method comprising: positioning an  ultrasound transducer system to direct focused ultrasound energy into a subject's tissue (paragraph bridging left and right columns in page 1584 and Fig. 1, “multiple focuses for ultrasonic neuromodulation “see also illustration Fig. 4(a) and associated text in page 1586); configuring the ultrasound transducer system to direct focused ultrasound energy into target nervous system tissue in the subject's tissue (see illustration Fig. 1 and Fig. 4(a)) configured to reversibly modulate neural activity (page 1584, 1st column, 3rd full paragraph – neuromodulation with improved specificity, reference to [31] i.e., Li-2016); and delivering focused ultrasound energy to target nervous system tissue based on the configured ultrasound transducer system (see illustration Fig. 1 and Fig. 4(a)). Although Li-2018 does not specifically disclose that neuromodulation with 5-MHz causes heating of the target nervous system tissue, Li-2016 disclose that the 5-MHz for neuromodulation of Li-2018 is characterized with temperature elevation of 1.6oC or 0.8oC (Li-2016, page 5, section title “Evaluation of temperature and safety”), elevation of temperature is taken as heating effect during neuromodulation of the target nervous system. 
Regarding claim 2, see Li-2018, text associated with Fig. 1 in page 1584, “Dual-Mode ultrasound transducer”.
Regarding claim 3, see Li-2018  illustration Fig. 1 and Fig. 4(a).
Regarding claim 4, see claim 1 above, Li-2018 as evidenced by Li-2016 in page 5, section titled “Evaluation of temperature and safety”, temperature elevation of 1.6oC or 0.8oC are each at least 0.3oC. 
Regarding claim 5, see claim 1 above, Li-2018 as evidenced by Li-2016 in page 9, section titled “Stimulation with high frequency ultrasound ”, discloses  an embodiment with stimulation duration of one minute, that is at least one second.
Regarding claim 7, see claim 1 above, Li-2018 as evidenced by Li-2016 in page 5, section titled “Evaluation of temperature and safety”, discloses an embodiment of the 5 MHz ultrasound neuromodulation that has an ISPTA  that  does not to induce morphological changes in stimuli region with no obvious tissue bleeding or necrosis, showing the 5 MHz stimulation to be safe for neuro-stimulation. 
Regarding claim 8, see Li-2018, text associated with Fig. 4b, T1 (13ms) and T2 (3s) is an embodiment with a duty cycle of less than 10% i.e., by computing duty cycle from  provided on time (T1) divided by total time (T2) would be less than 10%.
Regarding claim 9, see Li-2018 neuromodulation with 5-MHz which is at least 1-Mhz. 
Regarding claim 10, see Li-2018, text associated with Fig. 6(a) to 6(d) in page 1586, Fy1 or Fy2 and Fx1 and Fx2 respectively are indicative of focal spot of 
Regarding claim 11, Li-2018 as evidenced by Li-2016 as discussed in claim 1 above discloses a system (Li-2018, Fig. 4(a) in page 1586) comprising: a dual-mode ultrasound transducer configured to deliver focused ultrasound energy (see Fig. 1 in page 1584 and paragraph bridging 1st and 2nd column in page 1584); and a controller operably coupled to the dual-mode ultrasound transducer (see illustration Fig. 2(a) and 2(b) “pulse generator”), the controller configured to drive the dual-mode ultrasound transducer (page 1584, 2nd column, first full paragraph, pulse generator is used to excite the dual-mode transducer in imaging mode and neuromodulation mode) to deliver focused ultrasound energy (see illustration Fig. 1 and Fig. 5(a) and associated discussion)  to reversibly modulate neural activity (page 1584, 1st column, 3rd full paragraph – neuromodulation with improved specificity, reference to [31] i.e., Li-2016). Although Li-2018 does not specifically disclose that neuromodulation with 5-MHz causes heating of the target nervous system tissue, Li-2016 discloses that neuromodulation with the 5-MHz of Li-2018 is characterized with temperature elevation of 1.6oC or 0.8oC (Li-2016, page 5, section title “Evaluation of temperature and safety”), elevation of temperature is taken as heating effect during neuromodulation of the target nervous system. 
Regarding claim 12, Li-2018 Fig. 1 in page 1584 and paragraph bridging 1st and 2nd column in page 1584 and Fig. 3, multiple transducer elements are 
Regarding claim 13, see Li-2018  illustration Fig. 1 and Fig. 4(a).
Regarding claim 14, see claim 11 above, Li-2018 as evidenced by Li-2016 in page 5, section title “Evaluation of temperature and safety”, temperature elevation of 1.6oC or 0.8oC are each at least 0.3oC. 
Regarding claim 15, see claim 11 above, Li-2018 as evidenced by Li-2016 in page 9, section title “Stimulation with high frequency ultrasound ”, discloses  an embodiment with stimulation duration of one minute, that is at least one second.
Regarding claim 17, see claim 11 above, Li-2018 as evidenced by Li-2016 in page 5, section title “Evaluation of temperature and safety”, discloses an embodiment of the 5 MHz ultrasound having an ISPTA  that  does not to induce morphological changes in stimuli region with no obvious tissue bleeding or necrosis, showing the 5 MHz stimulation to be safe for neuro-stimulation. 
Regarding claim 18, see Li-2018, text associated with Fig. 4b, T1 (13ms) and T2 (3s) is an embodiment with a duty cycle of less than 10% when calculated, considering on time (T1) divided by total time (T2) would be less than 10%.
Regarding claim 19, see Li-2018 neuromodulation with 5-MHz which is at least 1-Mhz. 
Regarding claim 20, see Li-2018, text associated with Fig. 6(a) to 6(d) in page 1586, Fy1 or Fy2 and Fx1 and Fx2 respectively are indicative of focal spot of the focused ultrasound energy that are each less than 5 mm in two dimensions (x’s and y’s). 
Claims 1, 3-7 and 10 … are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tyler et al., WO 2014176483 A1 hereinafter "Tyler".
Regarding claim 1,  Tyler discloses a method comprising: positioning an ultrasound transducer system to direct focused ultrasound energy into a subject's tissue (see illustration Fig. 1 and Example 1 from [0085]); configuring the ultrasound transducer system to direct focused ultrasound energy into target nervous system tissue in the subject's tissue configured to cause heating of the target nervous system tissue to reversibly modulate neural activity (see illustration Fig. 1, [0056] and [0075] “Effective ultrasound intensities for activating neurons or neuronal circuits do not cause tissue heating greater than about 2 degrees Celsius, usually less than 1 degree Celsius …”); and delivering focused ultrasound energy to target nervous system tissue based on the configured ultrasound transducer system (see illustration Fig. 1 and Example 1 from [0085]).
Regarding claim 3, see illustration Fig. 1.
Regarding claim 4, see [0075], “Effective ultrasound intensities for activating neurons or neuronal circuits do not cause tissue heating greater than about 2 degrees Celsius, usually less than 1 degree Celsius …”), in view of Fig. 1, 
Regarding claim 5, see [0075], “Effective ultrasound intensities for activating neurons or neuronal circuits do not cause tissue heating greater …, for a period longer than about 5 seconds, preferably no longer than 3 seconds). 
Regarding claim 6, see [0023], ISPTA of between about 0.5 and about 10 watts/cm2 at a target brain region.
Regarding claim 7, see [0008], transcranial ultrasound modulation is described as “Noninvasive and nondestructive”  and would thus not damage target nervous system  tissue.
Regarding claim 10, see [0095], focal spot indicated by 503 in Fig. 5D , region of highest intensity has a size of less than 5mm in the X and Y axis as depicted in the figure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li-2018 as evidenced by Li-2016, in view of Tyler.
Regarding claim 16, Li-2018 as evidenced by Li-2016 discloses the invention of claim 1 as discussed above but for wherein the ISPTA of the delivered focused ultrasound energy at the target nervous system tissue is greater than 0.3 W/cm2. However, Tyler in the same filed of endeavor of neuromodulation with focused ultrasound energy teaches in [0023] ISPTA of between about 0.5 and about 10 watts/cm2 at a target brain region with sufficient specificity (see MPEP 2131.03(II)) considering example in Fig. 5D of 5.9 W/cm2 [0092].Tyler further teaches in [0008] that spatial-peak temporal-average in said range is sufficient to affect brain function transcranial ultrasound neuromodulation and its non-invasive and nondestructive.  In view of Li-2018 as evidenced by Li-2016 and Tyler, all claimed elements were known in the prior art, and one of ordinary skill in the art would have combined the ISPTA range of Tyler with the system of Li-2018 by known methods, e.g., as disclosed in Li-2016 in page 9 under subheading “Stimulation with high frequency ultrasound”, the suggestion or motivation to apply the range of Tyler would have been to determine a best stimulation SPTA  range is also sufficient to affect brain function,  is noninvasive and non-destructive. This rejection is consistent with the Supreme Court Decision of the KSA International Co. v. Teleflex, Inc. case: combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793